Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended independent claims 1, 8 and 15, of claims 1-21 on 9/20/2021, have been considered but are moot because the new ground of rejection.
 
As amended the claims overcome the applied prior art (under 102), since narrowed to include Geographic Location of Entities (being real world entities), directed to tracking, associated with serialized data, of Warner.
	There is new grounds applied with Gorman rendering obvious as claimed, as amended, to process a source of information to serialized forms, having attributes as claimed being entity associated, Geospatial information of real world objects and tracking, as claimed.
	The examiner offers an interview to discuss in detail the claim scope vs prior art, in view of more potential details from the specification to potentially identify distinguishable subject matter, in an effort to enhance compact prosecution as well as record clarity associated with state of the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (US 2006/0036935) in view of Gorman et al. (US 2008/0294678).
	Regarding claims 1, 8 and 15, the examiner incorporates by reference the detailed analysis on pages 2-4 of non-final action dated 6/22/2021.
	Regarding the claims as amended, further recite narrowing details of wherein a Type of Real world Entity, record or records having, Geospatial information, associated with the serialization of data and (dynamic), tracking, as understood the details are associated with the source attributes of the data source, rather than the processing of the same.

	Gorman has been cited since, teaches the differences between the amended details of the claims in view of Warner as applied.
	Gorman teaches utilizing, serialization of data, associated with entities and geospatial data attributes, directed to tracking entities even dynamically (see user profiling, 0021, 0029-, 0041-0050, 0061 {layers on a map} and 0066 of users).

Gorman et al. teaches data sources with entities (SEE Fig. 2, being any of unstructured to structured data), of the real world or real world entities and the semantic association of data, to intelligently associated data objects and Layers, associated with geospatial information (such as Fig. 2), or location information (of maps), associated with data that is serialized (0007 to object 103, 0019, 0049), the generation, processing and converting between, as understood directed to supporting internet based search results or search engines (Figs. 10-14), directed to Map creation and renderings (Figs. 15-18, or atlas), based on, entities and at least, geospatial information.
a fast and scalable approach for storing large pieces of information (e.g., geographic information).

SEE plural advantages, associated with the teachings
A) to allow fast in-memory transformations
B) only needs to store the data object references 106 …resulting in a very low load on the platform database 104
C) as well as being, advantages associated with, “a fast and scalable approach for storing large pieces of information (e.g., geographic information)”
[0049] Platform Database and Object Store. As mentioned above, the object store 102 works with the platform database 104 in order to provide a fast and scalable approach for storing large pieces of information (e.g., geographic information). (Note that, in one embodiment, the platform database 104 and the object store 102 can be combined in one database. In another embodiment, they can be two different databases.) In one embodiment, data object references 106, which are identifiers for the much larger data objects 103 stored in the object store 102, can be stored in the platform database 104. Scalability bottlenecks can be removed by storing the data objects 103 (using Ruby, lava, C, etc.) in a format that is easy for an application 101 to consume. The data objects 103 are managed in an object store 102 as serialized data that can be turned into data objects 103 that are referenced by hashes that serve as a key (the data object reference 106) to identify each data objects 103. The data is denormalized in this process to allow fast in-memory transformations. Then the platform database 104 only needs to store the data object references 106 to the data objects 103 as hashes resulting in a very low load on the platform database 104.


	Note the above supports, rendering Maps associated with search and results (see at least Figs. 15-), allowing for enhances browsing, sharing and geographic map processing creation, associated with Entities in the real world, including to serialize data (format or form), associated with, rendering results to user requests based thereon.

[0074] FIG. 22 illustrates a flowchart for embedding a map from mapmaker 125 into atlas 130, according to one embodiment. In 2205, the user selects which map they would like to create an atlas page around. In 2210, the mapmaker 125 requests the data object reference 106 which can create the appropriate data objects 103. In 2215, the serialized data is converted into the data objects 103 (layers) as embeddable code needed for the map. In 2220, the map is sent to atlas 130 and embedded.
	
Please carefully consider details of Figs. 1-24.
	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill Gorman, to serialize a source having real world entity data, associated with geospatial information, providing the serialized data, allowing for tracking (or mapping w/entities), as taught by Gorman, adapted to creation and rendering map with layers, associated with entities.

As applied, the combination further rendering obvious, wherein such that each value for the corresponding one of the fields from each data record representing the type of entity are all included in that entry and are encoded in the stream according to the encoding defined by the schema identified by the schema identifier (or Format), as taught by Warner (data serialization) and/or Gorman, allowing for decoding of the encoded data by schema (or Defined Format), required for decoding data.

Regarding claims 2, 9 and 16, the combination with Warner further renders obvious, wherein the streams are encoded according to different schemas 
SEE Warner (0011, 0039, 0042, 0060, 0092, 0094, and 0098) and versions 506 & 510, Format Type, 0102, Formats, or
Versions (0006-, 0010, 0036, 0052-, 0058), with a version field
506, (XML version, 0099, 0103, 0105, 0107)

SEE of table or Tables (0037, 0058), a Sequence (SEE 0036, OO37,
0039, XML), or of serialized streams in XML

Regarding claims 4, 11 and 18, the combination with Warner further renders obvious wherein the field sequence portion includes a stream flag entry identifying a type of each stream
SEE abstract, 0005 (Type, XML), 0009, 0011-0014, 0028,
0033, 0036, 0037, 0039-0042, O0051-
And
[0011] The XQuery Data Model is generally based on the XML specification, but further requires support of at least the following new features: 

[0012] Support for XML Schema types. The XML Schema recommendations define features, such as structures and simple data types, that extend the definitions in the XML specification with precise type information; 

[0013] Representation of collections of documents and of complex values; and 

[0014] Support for typed atomic values.

Regarding claims 5, 12 and 19, the combination with Warner further renders obvious, wherein at least one of the streams includes a pointer (0102) to a relative address (or location), corresponding to the serialized values of that stream

“..a format for a pointer to a shared location in memory where an instance of the node serialized data value type is stored (e.g. pointer to a shared location in the physical memory of a database system)...”

Claims 6-7, 13-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Warner et al. (US 2006/0036935) and Gorman et al. (US 2008/0294678), as applied above and further in view of McCaig et al. (US 2018/0262533).
Regarding claims 6, 13 and 20, Warner teaches above utilizing length or lengths (to decode, 0066), associated with the data structure data (fields) and mentions use of unique ID
(0041), but fails to particularly teach, but, McCaig, is deemed to teach and render obvious, as claimed.

SEE 0124, 0146, the disclosure is associated with serializing and de-serializing data (0164, 0433) and UUID, of a schema ID (w/string parameters)
See 0124
SEE “…A schema ID may comprise a string parameter, which may define the universally unique identifier (UUID)/hash of the report used to generate the payload...”

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention 
in the art to modify the combination as applied with Warner in view of the teachings of McCaig, to utilize the teaching of generating universally unique identifiers (or UUIDs), directed to schema identifiers, as taught by McCaig, thereby rendering obvious, to generate, UUID based IDs for defining (unique names), for the schema in Warner, as taught by McCaig.
Regarding claims 7, 14 and 21, the combination as applied with, Warner is deemed to render obvious, wherein the field sequence portion includes a count of the number of data records included in the data structure
SEE Warner w/length or lengths fields (Fig. 2, 4A),
408/508, 424 and {0066, 0069, 0080, 0082-, 0090-}, such as in,
#bytes (or a count).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mirbaha et al., US 2019/0357013, priority 5/17/2018 (EP), w/US FD 5/17/2019, at 0043, teaches serialized data (having advantages of Fast access and quick search), associated with Fig. 2, includes data of an entity, w/user ID, gender, events (E1 to EN), including geographic data (subway trip w/Zip) and .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.



For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162